                              case 1:20-cr-00200-KMW Document 13 Filed 04/23/20 Page 1 of 1
                                                                                                                                            -,
                                                                             U.S. Department of Justice

                                                                             United States Attorney
                                                                             Southern District ofNew York

                                                                             The St/viol. MolloBui/d,,fF===========;,
                                                                            One Saini Andrew 's Plaz   1''-f\C   , i)',/\'
                                                                            New York, New York JOO
                                                                                                       JH I< 1''11-:NT
                                                                             April 23, 2020            f<.I.ECTIWNICALLY FILED
                                                                                                       IJOC #: _ _ _ _ _ _ __
                  BYECF
                                                                                                       I>\ i I. Fl I.Fl>:    '-I /;:n(.bo
                  Hon. Kimba M. Wood
                  United States District Judge
                  Southern District of New York
                  500 Pearl Street
                  New York, NY 10007

                            Re: United States v. Brito, 20 Cr. 200 (KMW)

                  Dear Judge Wood:

                          On or about March 17, 2020, the Court adjourned the next pretrial conference in this case
                  sine dine, and excluded time under the Speedy Trial Act. (ECF No. 10.) The Court incorporated
                  by reference the standing order 20-MISC-154, which excluded time to April 27, 2020. In light of
                  the additional standing orders issued in this District, see, e.g., 20mc196 (April 20, 2020), the
                  Government moves out of an abundance of caution to exclude time to the next pretrial conferenc·; 1 r et 11:'d        76
                  date set by the Court, which will likely be after April 27, 2020. The Government has producea.J        'I
                  discovery to defense counsel, and defense counsel does not object to this request.

     7¼ r-..;~+ ~f.<A.t nc..t . ,s
                                                                      Respectfully submitted,
4 sc..~c...l,J. ~r \1..c.t.oActv) 1 J ....t
                                                                      GEOFFREY S. BERMAN
3 'll, .;).()~,         ~T         ·, ~\)   p·"" · ,~.\..-,( ·,.s
J   -.i. C.   l1.4.ek-d. 'I\'\ ("Ol.,t...jL   JU 'V     ~I:) I      by: t ! Z ~rney
                                                  ~d-0-               Peter J. Davis
                                                                      Assistant United States Attorneys
                                                                      (212) 637-2468

                  cc (by ECF): Mame Lenox, Esq.
